Title: To George Washington from Joseph Reed, 1 December 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Norrington [Pa.] Decemr 1. 1777

I can easily conceive that the Prospect of closing the Campaign without some Action & leaving the Enemy in peaceable Possession of Philada gives you some Concern but it must be some Alleviation to reflect, that those Officers who from their Station are intitled to suggest Plans have proposed no vigorous Measure which you over-ruled & that there was almost a Unanimity of Opinion against those proposed by others. It is much to be wish’d that Gentlemen in general Command would instead of being called upon to give an Opinion on a Proposition made by you, turn their Thoughts upon Schemes & Plans of Attack, & offer them to your Consideration—their Leisure of which they have much more in Camp than the Commander in Chief would be usefully employed & I dare say some Hint would often occur that might be improved into a useful Plan. As you receive every Thing of this Nature very kindly I am encouraged to commit some Thoughts to Paper on our present Situation if they contain any Thing capable of Improvement I shall think my Time well spent, if not they will only take so much of yours as to read them & you can afterwards destroy them. We are now very differently situated than at any Time during the War, & I think the Difference is in the Enemy’s Favour. They are strongly & well posted, possess’d of sufficient Covering for their Troops & now their Ships are got up they will feel no real Distress for Provisions. Fresh Meat Butter &c. are rather Luxuries to Soldiers than Necessaries. We know they subsisted in Boston & in tolerable Health too without them—Your Army can have no Cover but at so small a Distance as to have it in Danger of being beat out of their Winter Quarters (one of the greatest Misfortunes it could suffer)—the Country round very much exhausted & Wood very scarce. If it retires to a very gre⟨at⟩ Distance it must divide into Towns remote from the Enemy & from each other leaving the intermediate Country open to an Intercourse with the Enemy & exposing a great Number of good Whigs to absolute Ruin. But this is not the worst in that Case every Species of Seduction & Intimidation would be practised & there would be great Danger of their raising a considerable Party. The Delaware too will now be very inconvenient if they establish a Post on the Jersey Shore we shall be obliged to keep some Troops

there or they will in some Degree command that Part of the Country. To form a complete Circle round the City would require a great Body of Troops & they would be divided by intervening Rivers, so as at some Times to make mutual Support impracticable. I state all these Things upon a Supposition that all Idea of a present Attack upon the Town is laid aside as I fear it must be as too hazardous. In these Circumstances I think I am justified in saying the Enemy have greatly the Advantage in Point of Situation—What therefore is to be done? It is an important Question & ought to be view’d in every Point of Light. A Winters Campaign to Armies possessed of Resources for Cloathing has allways proved very destructive; to ours I fear it would be absolute Ruin. Prince Ferdinand in 1759 tho victorious almost destroyed the allied Army by keeping the Field till towards Spring. I am therefore I confess very much against it Discontent, Desertion & Distress I fear would be the Consequence of attempting it with the best Huts, or covering that could be procured in the Field at this advanced Season of the Year. Some Persons both in & out of the Army have talk’d of an Attack upon the City when the Schuylkill is froze—a successful one would be a very desirable Event, I have thought much of it & my Wishes have almost got the better of my Judgment—but when I have considered the Complication of Circumstances in order to attempt it & the Chances of Success I cannot help determining against it. In this Scheme it is proposed to collect a great Body of Militia—Jersey, Pennsylvania Maryland & Virginia are to supply them—as to the first—they have been & will be so much employed at Home that I think we cannot place much Dependance on them—as to this State they can with Difficulty find Arms for ¼th now where would they arm a greater Number. As to the two last you can form a better Judgment but from what we have seen I think we cannot be sanguine—The same Difficulty if they should come in Numbers as to Arms still presents itself. But if they should come, & well arm’d I do not think we can rely much on such Troops for so hazardous an Attack. In the next Place to execute this Plan you must keep the Continental Troops in the Field as it would be impossible to collect them for the Purpose the Danger of which I have taken Notice of before. It must also be taken into the Account too from the Nature of the Business that it can be no Secret—that the Weather is extremely uncertain—a frost to day may be a Thaw tomorrow—Supposing every Thing prepared to our Wishes on the opposite Bank we are to encounter a well appointed Army of at least 12000 Men, for I cannot since the late Reinforcement set General Howe down at less, on one Side well secured with Redoubts & perhaps by that Time new Works thrown up on the other—add to this that the Ships will furnish a Body of Sailors

& Marines who may here as at Quebeck make a respectable Force. I very much doubt whether your Excelly will be able to oppose an equal Number of Continental Troops & as I before observed I do not think our Militia could be depended upon on such an Occasion. The drawing them together in the middle of the Winter, & their Subsistance if numerous I lay no Stress upon if the Scheme was otherwise practicable—Upon the whole I am of Opinion the Issue is too precarious to induce you to keep the Field & adapt all your Movements to it which must be the Case if it is pursued. But the discontented cry out something should be done & even the judicious & prudent view with Concern the Approach of another Campaign without some Event to raise the Spirits, of the Army & Country & prop the sinking Credit of our Money. I agree that something should be done, but too much ought not be risqued. Amidst the many Projects with which my Imagination has teem’d one presents itself which I candidly own I have hinted to some Gentlemen for their Opinion but they do not approve it, however I am still fond of it & am much confirm’d in it from a long Conversation I had a few Days ago with a Person of Intelligence from New York. That City is the Enemys principal Magazine of military Stores it is full of all those Goods of which our Army is in so much Necessity; the whole Strength there, Kingsbridge Long Island & Staten Island does not from this Person’s Account exceed 3000 Men & they the very p⟨oores⟩t of their Troops. The present Sett of Inhabitants are avowed Enemies & that the only Part of America where the Militia tho’ contemptible have form’d under the old Government. The Advantages accruing from a successful Stroke setting the Destruction of the Army out of the Question would be greater there than at Philada. The Supply of your own Army the obliging the Men of War left there which are but few to seek a new Harbour in the Depth of Winter, but above all the Effect it would have on our own People, & in Europe clearly demonstrating to the Nation & foreign Powers that the Enemy cannot retain their Conquests would in my Judgment produce the most decisive Consequences—It will be said perhaps that upon such a Movement the Stores & Effects would be removed—this Person assures me that they are so many, six Times the Number of Vessels they have could not do it, that when the late Reinforcemt came away there was some Apprehension of a Visit from Puttnam & it was found there would not be Vessels enough to take the Kings Stores. That General Jones protested against stripping the City so bare of Troops & Clinton who was to have come remained behind to pacify the People & compose Matters—It may perhaps be objected that upon a Suspicion of this Movement Howe would throw over a Body of Troops across Jersey & reinforce;

This Objection I will answer in the Plan I would propose for conducting this Business—which would be something like this. In the first Place the Design must be kept a profound Secret—keep the Troops in the Field untill the Season set in so as the Ships were laid up for the Winter & the Army in Philada settled in their Winter Quarters—then after leaving such a Force as would be sufficient to give a Head to the Militia & cover the Country from small Parties (trusting to the Season for Defence against large Bodies) let the Troops destined for the Service file off under a Pretence of seeking Winter Quarters, those belonging to New England to find them in their own Country & others in Jersey—lull the Enemies Suspicion by remaining yourself behind for some Time, & the Troops moving in small Bodies. The few Troops on the East Side of Hudson’s River in the mean Time making necessary Preparations if possible without Alarm. When the Troops were collected I could wish on many Accounts yourself to be at their Head & then fall down as rapidly as possible. I doubt not you would have as many of the Militia of New York & N. England who are now well arm’d as you could wish to cooperate with you—Yourself & almost every officer of Rank in your Army perfectly acquainted with the Ground I cannot help thinking it would be crowned with Success. In Answer to the Objection I stated above—from a perfect Knowledge of the Country through which a Reinforcement must march I am clearly of Opinion the Roads could be so destroyed & obstructed by taking up Bridges felling Trees &c. that with 30 Horse & 100 foot I would undertake to make it a 3 Weeks Journey if not totally impracticable—added to this—a Regiment or two of Continental Troops for the Militia to gather to, might be left in Jersey to hang upon the Rear & delay them till you had completed the Business. I do not know a more effectual Mode of stopping an Enemy’s Progress than carrying the War into his own Country, it has been practised with Success by the greatest Captains from Scipio to Charles the 12th of Sweden & that at a Time when their own Country seem’d to call loudly for their Aid. And it is the more successful as the Defendants turn Assailants & you disconcert all your Enemies Schemes which are grounded on a Supposition that you will remain on the defensive. In this Plan I would have the Troops cross over as near Kings Bridge or rather as much below Peeks Kill as they could without giving Alarm which they would not do if they went in small Parties. Supposing the Enemies Ships to get out & carry with them a considerable Part of the Stores would it not be a great Thing to draw them out at that Season with a Chance of being blown off to the West Indies & no friendly Harbour to receive them on this Side Halifax—for the Delaware will not be practicable. But it often happens that the Harbour of New York is frost bound in that Case the Prize would be very great. If any Person

will set down & seriously weigh the Consequences resulting from this Success I am perswaded he will think it is an Object worth hazarding something to obtain—& it is the more feasible as the Enemy certainly have no Apprehension of Danger in that Quarter. Do not, my dear Sir, be discouraged at the Distance or length of March your Troops will think nothing of it when they see the Prize before them—& the calling the New England Brigades down will in Case of Success be deem’d a Stroke of Generalship to deceive the Enemy & weaken the Post you meant to attack. Heavy Cannon I understand you will find in Gen. Puttnam’s Camp so that you need not incumber yourself with them, many indeed will not be wanted—If you should think the Project sufficiently rational to take the Opinion of others upon it I would just hint that I think you would obtain a more Satisfactory Judgment of it by concealing my Name & proposing it as a Scheme that had been submitted to your Consideration, without saying by whom. Without meaning the least Disrespect to your Excellys Council I would farther add that too many Opinions will mar any Plan. We have among Lawyers a latin Phrase the English of which is—That Opinions should be weigh’d not numbered.
I did intend to have troubled you with a few Observations on the Winter Quarters of your Army supposing this or any other Project of the like Nature not practicable—but I fear I shall trespass too much at one Time so that I will defer it to another Day. In the mean Time I hope you will accept this as a small Proof of the sincere Regard & Attention with which I am Dr Sir Your most Affect. & Obedt Hbble Serv.

J. Reed

